United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION, JFK
INTERNATIONAL AIRPORT, Jamaica, NY,
Employer
__________________________________________
Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 20-1626
Issued: April 9, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On September 14, 2020 appellant, through counsel, filed a timely appeal from a March 31,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of
the Appellate Boards assigned the appeal Docket No. 20-1626.2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

On March 14, 2019 appellant, then a 48-year-old agriculture specialist, filed a traumatic
injury claim (Form CA-1) alleging that on March 13, 2019 she was exposed to a coworker vaping
at work while in the performance of duty. She explained that the vaping odor was intense and
concentrated in a small room, causing severe headaches which led to olfactory migraines.
Appellant stopped working on March 14, 2019. OWCP assigned the claim OWCP File No.
xxxxxx639.
In a previous claim under OWCP File No. xxxxxx631, OWCP accepted that on June 3,
2011 appellant sustained a postconcussion at work. Appellant also previously filed claims under
OWCP File Nos. xxxxxx681 and xxxxxx764, alleging that on March 9 and December 21, 2013
she was exposed to chemicals from an air freshener at work, which caused difficulty breathing and
vertigo. She also previously filed a claim under OWCP File No. xxxxxx280, alleging that on
October 11, 2017 she was exposed to the smell of paint, which caused headaches, migraines, and
cough.
In support of her current claim, appellant submitted medical evidence, including an
April 10, 2019 magnetic resonance imaging (MRI) scan of her brain and progress notes from
Dr. John Dellorso, an internal medicine specialist, who diagnosed olfactory migraines and
dysarthria.
By decision dated April 30, 2019, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish causal relationship between her
diagnosed conditions and the accepted March 13, 2019 employment incident.
On March 26, 2020 appellant, through counsel, requested reconsideration of the April 30,
2019 decision.
Appellant submitted additional medical evidence, including a May 23, 2019 progress note
from Dr. Dellorso, who repeated his diagnoses and opined that appellant’s exposure to vapor
fumes triggered olfactory migraine headaches that compromised blood flow to the Broca’s area of
her brain, eventually causing dysarthria, which was now resolving.
By decision dated March 31, 2020, OWCP denied modification of its April 30, 2019
decision.3
The Board finds that this case is not in posture for decision. Pursuant to 20 C.F.R.
§ 501.2(c)(1), the Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Decisions on claims are based on the written record,
which may include forms, reports, letters, and other evidence of various types such as photographs,
videotapes or drawings.4 Evidence may not be incorporated by reference, nor may evidence from

3

OWCP referenced medical evidence from OWCP File Nos. xxxxxx631, xxxxxx681, xxxxxx764, and xxxxxx280.
The Board notes that appellant’s claims have not been administratively combined.
4
Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5a
(June 2011).

2

another claimant’s case file be used.5 Evidence contained in another of the claimant’s case files
may be used, but a copy of that evidence should be placed into the case file being adjudicated.6
All evidence that forms the basis of a decision must be in that claimant’s case record.7
In adjudicating the present claim, under OWCP File No. xxxxxx639, OWCP specifically
referenced medical evidence related to appellant’s prior claims in OWCP File Nos. xxxxxx631,
xxxxxx681, xxxxxx764, and xxxxxx280. OWCP’s procedures provide that cases should be
administratively combined when correct adjudication of the issues depends on frequent crossreference between files.8 However, OWCP has not combined the case records or incorporated the
referenced evidence into the current case record. Because it neglected to include evidence that
helped to form the basis for its determination regarding appellant’s claimed conditions in the
current case record, the Board is not in a position to make an informed decision regarding
appellant’s entitlement to FECA benefits.9 Therefore, the case shall be remanded to OWCP to
administratively combine OWCP File Nos. xxxxxx639, xxxxxx631, xxxxxx681, xxxxxx764, and
xxxxxx280. Following this and other such further development as deemed necessary, it shall issue
a de novo decision regarding appellant’s traumatic injury claim.

5

Id.

6

Id.

7

Id. See also G.O., Docket No. 18-1483 (issued June 20, 2019).

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8c
(February 2000).
9

D.T., Order Remanding Case, Docket No. 19-0867 (issued August 12, 2020).

3

IT IS HEREBY ORDERED THAT the March 31, 2020 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded to OWCP for further
action consistent with this order of the Board.
Issued: April 9, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

